Opinion issued August 15, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00454-CV
____________

OLUFUNKE A. ODETUNDE, a/k/a BSPA OLUFUNKE A. ODETUNDE,
OLUFUNKE A. ODETUNDE AND d/b/a FOSBY MEDICAL CENTER, Appellant

V.

LYON FINANCIAL SERVICES, INC. d/b/a THE MANIFEST GROUP, Appellee



On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 750, 385



O P I N I O N
 The parties have filed a joint motion to dismiss their appeal. The motion is in
writing, signed by counsel for the parties.  The Court has not yet issued an opinion. 
Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R. App. P.
42.1(a).
	All pending motions in this appeal are overruled as moot.
	The clerk of this Court is directed to issue mandate within 10 days of the date
of this opinion.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Hedges, Taft and Jennings

Do not publish.  Tex. R. App. P. 47.